1    Douglas Q. Hahn, California Bar No. 257559
       dhahn@sycr.com
2
     Salil Bali, State Bar No. 263001
3      sbali@sycr.com
     STRADLING YOCCA CARLSON & RAUTH, P.C.
4
     660 Newport Center Drive, Suite 1600
5    Newport Beach, CA 92660-6422
     Telephone: (949) 725-4000
6
     Fax: (949) 725-4100
7
     Victor G. Hardy (admitted pro hac vice)
8
       vhardy@hpylegal.com
9    William M. Parrish (admitted pro hac vice)
10     bparrish@hpylegal.com
     R. Floyd Walker (admitted pro hac vice)
11     fwalker@hpylegal.com
12   HARDY PARRISH YANG, LLP
     Spicewood Business Center
13   4412 Spicewood Springs Rd., Suite 202
14   Austin, Texas 78759
     Phone: (512)520-9407
15
16   Attorneys for Plaintiff Preservation Technologies LLC

17                      UNITED STATES DISTRICT COURT
18                     CENTRAL DISTRICT OF CALIFORNIA

19
     PRESERVATION TECHNOLOGIES                    Civil Action Nos.
20   LLC,
             Plaintiff,                           2:17-cv-08906-DOC-JPR
21
22               v.                               PROTECTIVE ORDER
23
     MINDGEEK USA, INC., ET AL.,                  Jury Trial Demanded
24
25               Defendants.

26
27
28
                                           -1-
                                  PROTECTIVE ORDER
1    1.   PURPOSES AND LIMITATIONS
2          Disclosure and discovery activity in this action are likely to involve

3    production of confidential, proprietary, or private information for which special

4    protection from public disclosure and from use for any purpose other than

5    prosecuting this litigation may be warranted. Accordingly, the parties hereby

6    stipulate to and petition the court to enter the following Stipulated Protective

7    Order.

8          The parties acknowledge that this Order does not confer blanket

9    protections on all disclosures or responses to discovery and that the protection it

10   affords from public disclosure and use extends only to the limited information or

11   items that are entitled to confidential treatment under the applicable legal

12   principles. The parties also acknowledge, as set forth in Section 14.4, below,

13   that this Stipulated Protective Order does not entitle them to file confidential

14   information under seal; rather, Civil Local Rule 79-5 sets forth the procedures

15   that must be followed and the standards that will be applied when a party seeks

16   permission from the court to file material under seal.

17   2.   DEFINITIONS
18         2.1 Challenging Party: a Party or Non-Party that challenges the

19   designation of information or items under this Order.

20         2.2 “CONFIDENTIAL” Information or Items: information (regardless

21   of how it is generated, stored or maintained) or tangible things that qualify for

22   protection under Federal Rule of Civil Procedure 26(c).

23         2.3 Counsel (without qualifier): Outside Counsel of Record and House

24   Counsel (as well as their support staff).

25         2.4 Designating Party: a Party or Non-Party that designates information

26   or items that it produces in disclosures or in responses to discovery as

27   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

28   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”.

                                                 -1-
                                    PROTECTIVE ORDER
1          2.5 Disclosure or Discovery Material: all items or information,
2    regardless of the medium or manner in which it is generated, stored, or
3    maintained (including, among other things, testimony, transcripts, and tangible
4    things), that are produced or generated in disclosures or responses to discovery
5    in this matter.
6          2.6 Expert: a person with specialized knowledge or experience in a
7    matter pertinent to the litigation who (1) has been retained by a Party or its
8    counsel to serve as an expert witness or as a consultant in this action, (2) is not a
9    past or current employee of a Party or of a Party’s competitor, and (3) at the
10   time of retention, is not anticipated to become an employee of a Party or of a
11   Party’s competitor.
12         2.7    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
13   Information or Items: extremely sensitive “Confidential Information or Items,”
14   disclosure of which to another Party or Non-Party would create a substantial risk
15   of serious harm that could not be avoided by less restrictive means.
16         2.8 “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or
17   Items: extremely sensitive “Confidential Information or Items” representing
18   computer code and associated comments and revision histories, formulas,
19   engineering specifications, or schematics that define or otherwise describe in
20   detail the algorithms or structure of software or hardware designs, disclosure of
21   which to another Party or Non-Party would create a substantial risk of serious
22   harm that could not be avoided by less restrictive means.
23         2.9 House Counsel: attorneys who are employees of a party to this
24   action. House Counsel does not include Outside Counsel of Record or any other
25   outside counsel. House Counsel does not include Litigation Funders in this
26   Action. House Counsel for Plaintiff presently consists of Bradley D. Liddle,
27   General Counsel. In the event that Bradley D. Liddle stops serving as General
28   Counsel for Preservation Technologies, LLC,. Plaintiff may designate a
                                              -2-
                                     PROTECTIVE ORDER
1    replacement subject to the procedures set forth in ¶ 7.4(a)(1)-(2). The Parties
2    will meet and confer within five business days of such designation to address
3    any dispute about this replacement. If unresolved, the Parties are to present a
4    brief Joint Submission to the Special Master within three business days of the
5    meet and confer.
6          2.10 Non-Party: any natural person, partnership, corporation, association,
7    or other legal entity not named as a Party to this action.
8          2.11 Outside Counsel of Record: attorneys who are not employees of a
9    party to this action or of a parent or affiliate of the party and who are not
10   Litigation Funders in this Action, who are retained to represent or advise a party
11   to this action and have appeared in this action on behalf of that party or are
12   affiliated with a law firm which has appeared in this action.
13         2.12 Party: any party to this action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and
15   their support staffs).
16         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this action.
18         2.14 Professional Vendors: persons or entities that provide litigation
19   support services (e.g., photocopying, videotaping, translating, preparing exhibits
20   or demonstrations, and organizing, storing, or retrieving data in any form or
21   medium) and their employees and subcontractors.
22         2.15 Protected Material: any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL –
24   ATTORNEYS’ EYES ONLY.” or as “HIGHLY CONFIDENTIAL – SOURCE
25   CODE.”
26         2.16 Receiving Party: a Party that receives Disclosure or Discovery
27   Material from a Producing Party.
28         2.17 Personally Identifiable Information (“PII”): any data that could
                                              -3-
                                     PROTECTIVE ORDER
1    potentially identify a customer user who is not an employee or third party
2    vendor of a party to this action. Non-exclusive examples of PII include
3    customer: names, email addresses, IP addresses, birth dates, financial-account
4    numbers, taxpayer-identification numbers, and social security numbers.
5    3.   SCOPE
6          The protections conferred by this Stipulation and Order cover not only
7    Protected Material (as defined above), but also (1) any information copied or
8    extracted from Protected Material; (2) all copies, excerpts, summaries, or
9    compilations of Protected Material; and (3) any testimony, conversations, or
10   presentations by Parties or their Counsel that has been designated as
11   Confidential that might reveal Protected Material. However, the protections
12   conferred by this Stipulation and Order do not cover the following information:
13   (a) any information that is in the public domain at the time of disclosure to a
14   Receiving Party or becomes part of the public domain after its disclosure to a
15   Receiving Party as a result of publication not involving a violation of this Order,
16   including becoming part of the public record through trial or otherwise; and (b)
17   any information known to the Receiving Party prior to the disclosure or obtained
18   by the Receiving Party after the disclosure from a source who obtained the
19   information lawfully and under no obligation of confidentiality to the
20   Designating Party.
21   4.   DURATION
22         Even after final disposition of this litigation, the confidentiality
23   obligations imposed by this Order shall remain in effect until a Designating
24   Party agrees otherwise in writing or a court order otherwise directs. Final
25   disposition shall be deemed to be the later of (1) dismissal of all claims and
26   defenses in this action, with or without prejudice; and (2) final judgment herein
27   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
28   reviews of this action, including the time limits for filing any motions or
                                              -4-
                                    PROTECTIVE ORDER
1    applications for extension of time pursuant to applicable law.
2    5.   DESIGNATING PROTECTED MATERIAL
3          5.1 Exercise of Restraint and Care in Designating Material for
4    Protection. Each Party or Non-Party that designates information or items for
5    protection under this Order must take care to limit any such designation to
6    specific material that qualifies under the appropriate standards. To the extent it
7    is practical to do so, the Designating Party must designate for protection only
8    those parts of material, documents, items, or oral or written communications that
9    qualify – so that other portions of the material, documents, items, or
10   communications for which protection is not warranted are not swept
11   unjustifiably within the ambit of this Order.
12         Mass, indiscriminate, or routinized designations are prohibited.
13   Designations that are shown to be clearly unjustified or that have been made for
14   an improper purpose (e.g., to unnecessarily encumber or retard the case
15   development process or to impose unnecessary expenses and burdens on other
16   parties) expose the Designating Party to sanctions.
17         If it comes to a Designating Party’s attention that information or items
18   that it designated for protection do not qualify for protection at all or do not
19   qualify for the level of protection initially asserted, that Designating Party must
20   promptly notify all other parties that it is withdrawing the mistaken designation.
21         5.2 Manner and Timing of Designations. Except as otherwise provided
22   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as
23   otherwise stipulated or ordered, Disclosure or Discovery
24         Material that qualifies for protection under this Order must be clearly so
25   designated before the material is disclosed or produced.
26         Designation in conformity with this Order requires:
27         (a) for information in documentary form (e.g., paper or electronic
28   documents, but excluding transcripts of depositions or other pretrial or trial
                                              -5-
                                     PROTECTIVE ORDER
1    proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
2    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
3    CONFIDENTIAL – SOURCE CODE” to each page that contains protected
4    material. If only a portion or portions of the material on a page qualifies for
5    protection, the Producing Party also must clearly identify the protected
6    portion(s) (e.g., by making appropriate markings in the margins) and must
7    specify, for each portion, the level of protection being asserted.
8          A Party or Non-Party that makes original documents or materials
9    available for inspection need not designate them for protection until after the
10   inspecting Party has indicated which material it would like copied and produced.
11   During the inspection and before the designation, all of the material made
12   available for inspection shall be deemed “HIGHLY CONFIDENTIAL –
13   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the
14   documents it wants copied and produced, the Producing Party must within 21
15   days (a) determine which documents, or portions thereof, qualify for protection
16   under this Order, and (b) produce the specified documents with the appropriate
17   legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
18   EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”) affixed to
19   each page that contains Protected Material. If only a portion or portions of the
20   material on a page qualifies for protection, the Producing Party also must clearly
21   identify the protected portion(s) (e.g., by making appropriate markings in the
22   margins) and must specify, for each portion, the level of protection being
23   asserted.
24         (b) for testimony given in deposition or in other pretrial or trial
25   proceedings, that the Designating Party identify on the record, before the close
26   of the deposition, hearing, or other proceeding, all protected testimony and
27   specify the level of protection being asserted. When it is impractical to identify
28   separately each portion of testimony that is entitled to protection and it appears
                                              -6-
                                    PROTECTIVE ORDER
1    that substantial portions of the testimony may qualify for protection, the
2    Designating Party may invoke on the record (before the deposition, hearing, or
3    other proceeding is concluded) a right to have up to 21 days to identify the
4    specific portions of the testimony as to which protection is sought and to specify
5    the level of protection being asserted. Only those portions of the testimony that
6    are appropriately designated for protection within the 21 days shall be covered
7    by the provisions of this Stipulated Protective Order. Alternatively, a
8    Designating Party may specify, at the deposition or up to 21 days afterwards if
9    that period is properly invoked, that the entire transcript shall be treated as
10   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
11   ONLY.”
12         Parties shall give the other parties notice if they reasonably expect a
13   deposition, hearing or other proceeding to include Protected Material so that the
14   other parties can ensure that only authorized individuals who have signed the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at
16   those proceedings. The use of a document as an exhibit at a deposition shall not
17   in any way affect its designation as “CONFIDENTIAL” or “HIGHLY
18   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
19         Transcripts containing Protected Material shall have an obvious legend on
20   the title page that the transcript contains Protected Material, and the title page
21   shall be followed by a list of all pages (including line numbers as appropriate)
22   that have been designated as Protected Material and the level of protection being
23   asserted by the Designating Party. The Designating Party shall inform the court
24   reporter of these requirements. Any transcript that is prepared before the
25   expiration of a 21-day period for designation shall be treated during that period
26   as if it had been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
27   EYES ONLY” in its entirety unless otherwise agreed. After the expiration of
28   that period, the transcript shall be treated only as actually designated.
                                              -7-
                                     PROTECTIVE ORDER
1          (c) for information produced in some form other than documentary and
2    for any other tangible items, that the Producing Party affix in a prominent place
3    on the exterior of the container or containers in which the information or item is
4    stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
5    ATTORNEYS’ EYES ONLY” Or “HIGHLY CONFIDENTIAL – SOURCE
6    CODE”. If only a portion or portions of the information or item warrant
7    protection, the Producing Party, to the extent practicable, shall identify the
8    protected portion(s) and specify the level of protection being asserted.
9          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
10   failure to designate qualified information or items does not, standing alone,
11   waive the Designating Party’s right to secure protection under this Order for
12   such material. Upon timely correction of a designation, the Receiving Party
13   must make reasonable efforts to assure that the material is treated in accordance
14   with the provisions of this Order.
15   6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
16         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
17   designation of confidentiality at any time. A Party does not waive its right to
18   challenge a confidentiality designation by electing not to mount a challenge
19   promptly after the original designation is disclosed.
20         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
21   resolution process by providing written notice of each designation it is
22   challenging and describing the basis for each challenge. To avoid ambiguity as
23   to whether a challenge has been made, the written notice must recite that the
24   challenge to confidentiality is being made in accordance with this specific
25   paragraph of the Protective Order. The parties shall attempt to resolve each
26   challenge in good faith and must begin the process by conferring directly (in
27   voice to voice dialogue; other forms of communication are not sufficient) within
28   14 days of the date of service of notice. In conferring, the Challenging Party
                                              -8-
                                    PROTECTIVE ORDER
1    must explain the basis for its belief that the confidentiality designation was not
2    proper and must give the Designating Party an opportunity to review the
3    designated material, to reconsider the circumstances, and, if no change in
4    designation is offered, to explain the basis for the chosen designation. A
5    Challenging Party may proceed to the next stage of the challenge process only if
6    it has engaged in this meet and confer process first or establishes that the
7    Designating Party is unwilling to participate in the meet and confer process in a
8    timely manner.
9          6.3 Judicial Intervention. If the Parties cannot resolve a challenge
10   without court intervention, the Designating Party shall file and serve a motion to
11   retain confidentiality first with the Special Master within 21 days of the initial
12   notice of challenge, or within 14 days of the parties agreeing that the meet and
13   confer process will not resolve their dispute, whichever is earlier. Each such
14   motion must be accompanied by a competent declaration affirming that the
15   movant has complied with the meet and confer requirements imposed in the
16   preceding paragraph. Absent good cause, failure by the Designating Party to
17   make such a motion including the required declaration within 21 days (or 14
18   days, if applicable) shall automatically waive the confidentiality designation for
19   each challenged designation. In addition, the Challenging Party may file a
20   motion challenging a confidentiality designation at any time if there is good
21   cause for doing so, including a challenge to the designation of a deposition
22   transcript or any portions thereof. Any motion brought pursuant to this provision
23   must be accompanied by a competent declaration affirming that the movant has
24   complied with the meet and confer requirements imposed by the preceding
25   paragraph. Within 10 days of service of any such motion, the Designating Party
26   shall file and serve with the Special Master a response.
27         The burden of persuasion in any such challenge proceeding shall be on the
28   Designating Party. Frivolous challenges and those made for an improper
                                              -9-
                                    PROTECTIVE ORDER
1    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
2    parties) may expose the Challenging Party to sanctions. Unless the Designating
3    Party has waived the confidentiality designation by failing to file a motion to
4    retain confidentiality as described above, all parties shall continue to afford the
5    material in question the level of protection to which it is entitled under the
6    Producing Party’s designation until the court rules on the challenge.
7          If either party disagrees with the Special Master’s decision, that party
8    shall file and serve a motion as provided in Civil Local Rule 7 (and in
9    compliance with Civil Local Rule 79-5, if applicable) to retain or
10   modify/eliminate the confidentiality designation, within 10 days of issuance of
11   the Special Master’s decision.
12   7.   ACCESS TO AND USE OF PROTECTED MATERIAL
13         7.1 Basic Principles. A Receiving Party may use Protected Material that
14   is disclosed or produced by another Party or by a Non-Party in connection with
15   this case only for prosecuting, defending, or attempting to settle this litigation.
16   Such Protected Material may be disclosed only to the categories of persons and
17   under the conditions described in this Order. When the litigation has been
18   terminated, a Receiving Party must comply with the provisions of section 15
19   below (FINAL DISPOSITION).
20         Any use of Protected Material and PII at trial shall be addressed by the
21   judicial officer conducting the proceeding at the appropriate time. However, PII
22   is not to be included in any courtesy copy, filing, or pleading unless it is
23   redacted or filed under seal.
24         Protected Material must be stored and maintained by a Receiving Party at
25   a location and in a secure manner that ensures that access is limited to the
26   persons authorized under this Order. A Receiving Party must implement and
27   maintain reasonable physical, technical, and organizational safeguards designed
28   to protect the security of Protected Information and Personally Identifiable
                                              -10-
                                      PROTECTIVE ORDER
1    Information from loss, misuse, and unauthorized access, disclosure, alteration,
2    and destruction.
3          7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
4    otherwise ordered by the court or permitted in writing by the Designating Party,
5    a Receiving Party may disclose any information or item designated
6    “CONFIDENTIAL” only to:
7                 (a) the Receiving Party’s Outside Counsel of Record in this action,
8    as well as employees of said Outside Counsel of Record to whom it is
9    reasonably necessary to disclose the information for this litigation;
10                (b) the officers, directors, and employees (including House
11   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
12   this litigation and who have signed the “Acknowledgment and Agreement to Be
13   Bound” (Exhibit A);
14                (c) Experts (as defined in this Order) of the Receiving Party to
15   whom disclosure is reasonably necessary for this litigation and who have signed
16   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17                (d) the court and its personnel;
18                (e) court reporters and their staff, professional jury or trial
19   consultants, and Professional Vendors to whom disclosure is reasonably
20   necessary for this litigation and who have signed the “Acknowledgment and
21   Agreement to Be Bound” (Exhibit A);
22                (f) during their depositions, witnesses in the action to whom
23   disclosure is reasonably necessary and who have signed the “Acknowledgment
24   and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
25   Designating Party or ordered by the court. Pages of transcribed deposition
26   testimony or exhibits to depositions that reveal Protected Material must be
27   separately bound by the court reporter and may not be disclosed to anyone
28   except as permitted under this Stipulated Protective Order.
                                              -11-
                                     PROTECTIVE ORDER
1                   (g) the author or recipient of a document containing the information
2    or a custodian or other person who otherwise possessed or knew the
3    information.
4          7.3 Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
5    ONLY” and “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or
6    Items. Unless otherwise ordered by the court or permitted in writing by the
7    Designating Party, a Receiving Party may disclose any information or item
8    designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
9    “HIGHLY CONFIDENTIAL – SOURCE CODE only to:
10                  (a) the Receiving Party’s Outside Counsel of Record in this action,
11   as well as employees of said Outside Counsel of Record to whom it is
12   reasonably necessary to disclose the information for this litigation;
13                  (b) House Counsel of the Receiving Party (1) to whom disclosure is
14   reasonably necessary for this litigation, and (2) who has signed the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A). This Order
16   contemplates that House Counsel shall not have access to any information
17   designated “HIGHLY CONFIDENTIAL – SOURCE CODE” with the exception
18   of derivative materials such as exhibits to court filings, and expert reports, which
19   House Counsel may access.
20                  (c) Experts of the Receiving Party (1) to whom disclosure is
21   reasonably necessary for this litigation, (2) who have signed the
22   “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3) as to
23   whom the procedures set forth in paragraph 7.4(a)(2), below, have been
24   followed;
25                  (d) the court and its personnel;
26                  (e) court reporters and their staff, professional jury or trial
27   consultants, and Professional Vendors to whom disclosure is reasonably
28   necessary for this litigation and who have signed the “Acknowledgment and
                                                -12-
                                       PROTECTIVE ORDER
1    Agreement to Be Bound” (Exhibit A); and
2                   (f) the author or recipient of a document containing the information
3    or a custodian or other person who otherwise possessed or knew the
4    information.
5          7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY
6    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
7    CONFIDENTIAL – SOURCE CODE” Information or Items to Experts.
8                   (a)(1) Unless otherwise ordered by the court or agreed to in writing
9    by the Designating Party, a Party that seeks to disclose to House Counsel any
10   information or item that has been designated “HIGHLY CONFIDENTIAL –
11   ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(b) first must make a
12   written request to the Designating Party that (1) sets forth the full name of the
13   House Counsel and the city and state of his or her residence, and (2) describes
14   the House Counsel’s current and reasonably foreseeable future primary job
15   duties and responsibilities with the Party in sufficient detail to determine if the
16   House Counsel is involved, or may become involved, in any competitive
17   decision-making.
18                  (a)(2) “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
19   ATTORNEYS’ EYES ONLY” information or items may be disclosed to an
20   Expert without disclosure of the identity of the Expert as long as the Expert is
21   not a current officer, director, or employee of a competitor of a Party or
22   anticipated to become one.
23                  (a)(3) Unless otherwise ordered by the court or agreed to in writing
24   by the Designating Party, a Party that seeks to disclose to an Expert (as defined
25   in this Order) any information or item that has been designated “HIGHLY
26   CONFIDENTIAL – SOURCE CODE” pursuant to paragraph 7.3(c) first must
27   make a written request to the Designating Party that (1) identifies the general
28   categories of “HIGHLY CONFIDENTIAL – SOURCE CODE” information that
                                              -13-
                                     PROTECTIVE ORDER
1    the Receiving Party seeks permission to disclose to the Expert, (2) sets forth the
2    full name of the Expert and the city and state of his or her primary residence, (3)
3    attaches a copy of the Expert’s current resume, including the Expert’s current
4    employer(s) and identifies all entities with whom the Expert has received
5    compensation or funding for work in his or her areas of expertise or to whom the
6    expert has provided professional services, including in connection with a
7    litigation, during the preceding five years and (4) identifies (by name and
8    number of the case, filing date, and location of court) any litigation in
9    connection with which the Expert has offered expert testimony, including
10   through a declaration, report, or testimony at a deposition or trial, during the
11   preceding five years. If the Expert believes any of this information is subject to a
12   confidentiality obligation to a third-party, then the Expert should provide
13   whatever information the Expert believes can be disclosed without violating any
14   confidentiality agreements, and the Party seeking to disclose to the Expert shall
15   be available to meet and confer with the Designating Party regarding any such
16   engagement.
17                 (b) A Party that makes a request and provides the information
18   specified in the preceding respective paragraphs may disclose the subject
19   Protected Material to the identified Expert unless, within 14 days of delivering
20   the request, the Party receives a written objection from the Designating Party.
21   Any such objection must set forth in detail the grounds on which it is based.
22                 (c) A Party that receives a timely written objection must meet and
23   confer with the Designating Party (through direct voice to voice dialogue) to try
24   to resolve the matter by agreement within seven days of the written objection. If
25   no agreement is reached, the Designating Party shall file a motion with the
26   Special Master opposing disclosure to the Expert, in accordance with the
27   procedures set forth in the Order Appointing Special Master. Any such motion
28   must describe the circumstances with specificity, set forth in detail the reasons
                                             -14-
                                    PROTECTIVE ORDER
1    why the disclosure to the Expert is opposed. In addition, any such motion must
2    be accompanied by a competent declaration describing the parties’ efforts to
3    resolve the matter by agreement (i.e., the extent and the content of the meet and
4    confer discussions). Within five ten days of service of any such motion, the
5    Receiving Party shall file and serve with the Special Master a response. And
6    within three business days of service of any such response, the moving party
7    may file and serve with the Special Master a reply.
8          In any such proceeding on such a Motion, the Party opposing disclosure
9    to the Expert shall bear the burden of proving that the risk of harm that the
10   disclosure would entail (under the safeguards proposed) outweighs the
11   Receiving Party’s need to disclose the Protected Material to its Expert.
12         If either party wishes to challenge the Special Master’s decision, it may
13   file a motion with this Court as provided in Civil Local Rule 7 (and in
14   compliance with Civil Local Rule 79-5, if applicable), within 10 days of the
15   issuance of the Special Master’s decision.
16   8.   PROSECUTION and RELATED LITIGATION BAR
17         8.1 Prosecution Bar
18         Absent written consent from the Producing Party, any individual who
19   receives access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
20   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” information shall
21   not be involved in the prosecution of patents or patent applications on behalf of
22   a party relating to, without limitation, the technology embodied in the patents
23   asserted in this action, and any patent or application claiming priority to or
24   otherwise related to the patents asserted in this action, before any foreign or
25   domestic agency, including the United States Patent and Trademark Office (“the
26   Patent Office”). For purposes of this paragraph, “prosecution” includes directly
27   or indirectly drafting, amending, advising, or otherwise affecting the scope or
28   maintenance of patent claims. To avoid any doubt, “prosecution” as used in this
                                             -15-
                                    PROTECTIVE ORDER
1    paragraph does not include representing a party challenging or defending a
2    patent before a domestic or foreign agency (including, but not limited to, a
3    reissue protest, ex parte reexamination or inter partes reexamination). This
4    Prosecution Bar shall begin when access to “HIGHLY CONFIDENTIAL –
5    ATTORNEYS’ EYES ONLY” “HIGHLY CONFIDENTIAL – SOURCE
6    CODE” information is first received by the affected individual and shall end two
7    (2) years after final termination of this action.
8          8.2 Victor Hardy
9          Victor Hardy may review Protected Material and participate in this case
10   subject to the following additional restrictions: With respect to patents other
11   than the patents in suit, Victor Hardy hereby agrees, on behalf of himself, as an
12   individual as well as on behalf of any entity which he has the legal authority to
13   bind (not including Hardy Parrish Yang LLP (“HPY”), that for a period of ten
14   years from a final judgment in the District Court litigation or dismissal of the
15   District Court litigation (whichever comes first), not to knowingly assert any
16   existing or future issued patents that he has the legal right to control and/or holds
17   any interest in and to, against any MindGeek entity in the fields of cataloguing
18   multimedia data; management of multimedia assets; digital library systems;
19   surveying systems and methods; and streaming media systems and methods.
20   The term “MindGeek” entity refers to each:
21        MindGeek entity named in the Third Amended Complaint – i.e.
22        MindGeek USA Inc., MindGeek S.ar.l., MG Freesites Ltd., MG
23        Freesites II Ltd., MG Content RK Ltd., MG Content DP Ltd., MG
24        Content RT Ltd., MG Premium Ltd., MG Content SC Ltd., MG
25        Cyprus Ltd., Licensing IP International S.ar.l., 9219-1568 Quebec Inc.
26        d/b/a Mindgeek Canada, Colbette II Ltd, and any related companies,
27        now and in the future, and their respective parents, successors,
28        affiliates and/or assigns.
                                              -16-
                                       PROTECTIVE ORDER
1          For clients other than Preservation Technologies LLC and Preservation
2    Technologies Archive LLC., and their parents, successors, Affiliates and/or
3    assigns, nothing in this provision governs or applies to Victor Hardy or HPY
4    acting as outside counsel for clients that Victor Hardy does not direct or control.
5    Furthermore, nothing in this agreement shall in itself prevent Mr. Hardy or HPY
6    from serving as outside counsel in the current case and any related IPR’s. Mr.
7    Hardy and HPY’s activities as an outside lawyer are governed by the Litigation
8    Bar set forth below.
9          Victor Hardy further agrees on behalf of himself as an individual as well
10   as on behalf of any entity which he has the legal authority to bind that any
11   material violation of this covenant will result in irreparable harm to the
12   MindGeek entities.
13         Victor Hardy as an individual as well as on behalf of any entity which he
14   has the legal authority to bind have a right to cure any violation of the above
15   covenant for a period of seven business days from the receipt of written notice
16   from the MindGeek entity that Preservation has sued a MindGeek entity,
17   violated this covenant, and identifying that entity.
18         8.3 Litigation Bar
19         Bradley D. Liddle, or any attorney of the Hardy Parrish Yang LLP
20   (“HPY”) law firm, now or in the future, that reviews, obtains or otherwise
21   accesses source code and/or Highly Confidential – AEO information as defined
22   in the Protective Order shall not participate in the enforcement and/or
23   prosecution of patents other than the patents in suit in the fields of cataloguing
24   multimedia data; management of multimedia assets; digital library systems;
25   surveying systems and methods; and streaming media systems and methods
26   against the MindGeek entities for a period of three years from a final judgment
27   in the District Court litigation and any appeal thereof or dismissal of the District
28   Court litigation, whichever comes first. Nothing in the above provisions prevent
                                             -17-
                                    PROTECTIVE ORDER
1    Bradley D. Liddle or any HPY lawyer from representing a patent owner in
2    defending a patent in a PTO proceeding including inter partes reexaminations
3    and similar proceedings, nor from defending a party against a claim of patent
4    infringement instituted by MindGeek and relating to the patents in suit.
5    9.   SOURCE CODE
6                 (a) To the extent production of source code becomes necessary in
7    this case, a Producing Party may designate such source code as “HIGHLY
8    CONFIDENTIAL - SOURCE CODE” if it comprises or includes confidential,
9    proprietary or trade secret source code.
10                (b) Protected Material designated as “HIGHLY CONFIDENTIAL
11   – SOURCE CODE” shall be subject to all of the protections afforded to
12   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information, and
13   may be disclosed only to the individuals to whom “HIGHLY CONFIDENTIAL
14   – SOURCE CODE ATTORNEYS’ EYES ONLY” information may be
15   disclosed, as set forth in Paragraphs 7.3 and 7.4.
16                (c) Any source code produced in discovery shall be made available
17   in accordance with the Order Regarding Source Code, which will be jointly
18   submitted for approval to the Special Master, and submission to the Court for
19   entry. The Special Master shall adjudicate conflicting provisions of the Source
20   Code Order, if any, before submitting it to the Court for entry.
21   10. PROTECTED MATERIAL SUBPOENAED OR ORDERED
22        PRODUCED IN OTHER LITIGATION
23         If a Party is served with a subpoena or a court order issued in another
24   litigation that compels disclosure of any information or items designated in this
25   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
26   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
27   CODE” that Party must:
28                (a) promptly notify in writing the Designating Party. Such
                                             -18-
                                    PROTECTIVE ORDER
1    notification shall include a copy of the subpoena or court order;
2                 (b) promptly notify in writing the party who caused the subpoena or
3    order to issue in the other litigation that some or all of the material covered by
4    the subpoena or order is subject to this Protective Order. Such notification shall
5    include a copy of this Stipulated Protective Order; and
6                 (c) cooperate with respect to all reasonable procedures sought to be
7    pursued by the Designating Party whose Protected Material may be affected.
8          If the Designating Party timely seeks a protective order, the Party served
9    with the subpoena or court order shall not produce any information designated in
10   this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
11   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
12   CODE” before a determination by the court from which the subpoena or order
13   issued, unless the Party has obtained the Designating Party’s permission. The
14   Designating Party shall bear the burden and expense of seeking protection in
15   that court of its confidential material – and nothing in these provisions should be
16   construed as authorizing or encouraging a Receiving Party in this action to
17   disobey a lawful directive from another court.
18
19   11. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
20        PRODUCED IN THIS LITIGATION
21                (a) The terms of this Order are applicable to information produced
22   by a Non-Party in this action and designated as “CONFIDENTIAL” or
23   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
24   CONFIDENTIAL – SOURCE CODE”. Such information produced by Non-
25   Parties in connection with this litigation is protected by the remedies and relief
26   provided by this Order. Nothing in these provisions should be construed as
27   prohibiting a Non-Party from seeking additional protections.
28                (b) In the event that a Party is required, by a valid discovery
                                             -19-
                                    PROTECTIVE ORDER
1    request, to produce a Non-Party’s confidential information in its possession, and
2    the Party is subject to an agreement with the Non-Party not to produce the Non-
3    Party’s confidential information, then the Party shall:
4                       1.     promptly notify in writing the Requesting Party
5                and the Non-Party that some or all of the information requested
6                is subject to a confidentiality agreement with a Non-Party;
7                       2.     promptly provide the Non-Party with a copy of the
8                Stipulated Protective Order in this litigation, the relevant
9                discovery request(s), and a reasonably specific description of
10               the information requested; and
11                      3.     make the information requested available for
12               inspection by the Non-Party.
13                (c) If the Non-Party fails to object or seek a protective order from
14   this court within 14 days of receiving the notice and accompanying information,
15   the Receiving Party may produce the Non-Party’s confidential information
16   responsive to the discovery request. If the Non-Party timely seeks a protective
17   order, the Receiving Party shall not produce any information in its possession or
18   control that is subject to the confidentiality agreement with the Non-Party before
19   a determination by the court. Absent a court order to the contrary, the Non-Party
20   shall bear the burden and expense of seeking protection in this court of its
21   Protected Material.
22   12. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
23         If a Receiving Party learns that, by inadvertence or otherwise, it has
24   disclosed Protected Material to any person or in any circumstance not authorized
25   under this Stipulated Protective Order, the Receiving Party must immediately (a)
26   notify in writing the Designating Party of the unauthorized disclosures, (b) use
27   its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
28   inform the person or persons to whom unauthorized disclosures were made of all
                                              -20-
                                     PROTECTIVE ORDER
1    the terms of this Order, and (d) request such person or persons to execute the
2    “Acknowledgment and Agreement to Be Bound” that is attached hereto as
3    Exhibit A.
4    13. INADVERTENT PRODUCTION OF PRIVILEGED OR
5         OTHERWISE PROTECTED MATERIAL
6          When a Producing Party gives notice to Receiving Parties that certain
7    inadvertently produced material is subject to a claim of privilege or other
8    protection, the obligations of the Receiving Parties are those set forth in Federal
9    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
10   whatever procedure may be established in an e-discovery order that provides for
11   production without prior privilege review. Pursuant to Federal Rule of Evidence
12   502(d) and (e), insofar as the parties reach an agreement on the effect of
13   disclosure of a communication or information covered by the attorney-client
14   privilege or work product protection, the parties may incorporate their
15   agreement in the stipulated protective order submitted to the court.
16   14. MISCELLANEOUS
17         14.1 Right to Further Relief. Nothing in this Order abridges the right of
18   any person to seek its modification by the court in the future.
19         14.2 Right to Assert Other Objections. By stipulating to the entry of this
20   Protective Order no Party waives any right it otherwise would have to object to
21   disclosing or producing any information or item on any ground not addressed in
22   this Stipulated Protective Order. Similarly, no Party waives any right to object
23   on any ground to use in evidence of any of the material covered by this
24   Protective Order.
25         14.3 Export Control. Disclosure of Protected Material shall be subject to
26   all applicable laws and regulations relating to the export of technical data
27   contained in such Protected Material, including the release of such technical data
28   to foreign persons or nationals in the United States or elsewhere. The Producing
                                             -21-
                                    PROTECTIVE ORDER
1    Party shall be responsible for identifying any such controlled technical data, and
2    the Receiving Party shall take measures necessary to ensure compliance.
3          14.4 Filing Protected Material. Without written permission from the
4    Designating Party or a court order secured after appropriate notice to all
5    interested persons, a Party may not file in the public record in this action any
6    Protected Material. A Party that seeks to file under seal any Protected Material
7    must comply with Civil Local Rule 79-5. Protected Material may only be filed
8    under seal pursuant to a court order authorizing the sealing of the specific
9    Protected Material at issue. Pursuant to Civil Local Rule 79-5, a sealing order
10   will issue only upon a request establishing that the Protected Material at issue is
11   privileged, protectable as a trade secret, or otherwise entitled to protection under
12   the law. If a Receiving Party's request to file Protected Material under seal
13   pursuant to Civil Local Rule 79-5(e) is denied by the court, then the Receiving
14   Party may file the Protected Material in the public record pursuant to Civil Local
15   Rule 79-5(e)(2) unless otherwise instructed by the court.
16         14.5 Individuals Explicitly Allowed Access to Protected Material.
17   Notwithstanding any other provision of this Stipulated Protective Order, Victor
18   Hardy and attorneys associated with Hardy Parrish Yang LLP (“HPY”)
19   (including, but not limited to, partners, employees, associates, consulting
20   attorneys, and contract attorneys) and Bradley D. Liddle shall not be prohibited
21   from accessing Protected Material designated “CONFIDENTIAL” or “HIGHLY
22   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
23   15. FINAL DISPOSITION
24         Within 60 days after the final disposition of this action, as defined in
25   Section 4 (DURATION), each Receiving Party must return all Protected
26   Material to the Producing Party or destroy such material. As used in this
27   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
28   summaries, and any other format reproducing or capturing any of the Protected
                                             -22-
                                    PROTECTIVE ORDER
1    Material. Whether the Protected Material is returned or destroyed, the Receiving
2    Party must submit a written certification to the Producing Party (and, if not the
3    same person or entity, to the Designating Party) by the 60-day deadline that (1)
4    identifies (by category, where appropriate) all the Protected Material that was
5    returned or destroyed and (2) affirms that the Receiving Party has not retained
6    any copies, abstracts, compilations, summaries or any other format reproducing
7    or capturing any of the Protected Material. Notwithstanding this provision,
8    Counsel are entitled to retain an archival copy of all pleadings, motion papers,
9    trial, deposition, and hearing transcripts, legal memoranda, correspondence,
10   deposition and trial exhibits, expert reports, attorney work product, and
11   consultant and expert work product, even if such materials contain Protected
12   Material. Any such archival copies that contain or constitute Protected Material
13   remain subject to this Protective Order as set forth in Section 4 (DURATION).
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -23-
                                    PROTECTIVE ORDER
1         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
2
3    DATED: May 21, 2019        /s/ R. Floyd Walker
4                                      Attorneys for Plaintiff
5
6
7    DATED: May 21, 2019        /s/ Ralph A. Dengler (with permission)
8                                      Attorneys for Defendants
9
10
11   PURSUANT TO STIPULATION, IT IS SO ORDERED.
12
13
14   DATED: June 6, 2019               ____________________________
15                                      Honorable David O. Carter
                                        United States District Court Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                 -1-
                           PROTECTIVE ORDER
1                                         EXHIBIT A
2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3                 I, __________________________________ [full name],
4    of _____________________________________________________ [full
5    address], declare under penalty of perjury that I have read in its entirety and
6    understand the Stipulated Protective Order that was issued by the United States
7    District Court for the Central District of California on [date] in the case of
8    Preservation Technologies LLC v MindGeek USA, et al., Case No. 2:17-CV-
9    08906-DOC-JPR. I agree to comply with and to be bound by all the terms of this
10   Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item
13   that is subject to this Stipulated Protective Order to any person or entity except in
14   strict compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District
16   Court for the Central District of California for the purpose of enforcing the terms
17   of this Stipulated Protective Order, even if such enforcement proceedings occur
18   after termination of this action.
19
20
21        Date: _________________________________
22        City and State where sworn and signed:
23        _________________________________
24
          Printed name: ______________________________
25
                            [printed name]
26
          Signature: __________________________________
27                          [signature]
28

                               EXHIBIT A- PROTECTIVE ORDER
